           Case 1:19-cv-02422-KPF Document 60 Filed 03/08/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KALIMAH ALI,

                          Plaintiff,
                                                    19 Civ. 2422 (KPF)
                   -v.-
                                                         ORDER
DAINESE USA, INC., ALBERTO
RUBIO, and HECTOR HERNANDEZ,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The parties are hereby ORDERED to appear for a telephonic pretrial conference

in this matter on March 17, 2021, at 1:00 p.m. To access the conference, the

parties shall call (888) 363-4749 and enter access code 5123533#. Please note, the

conference line will not be available before 1:00 p.m.

      SO ORDERED.

Dated:      March 8, 2021
            New York, New York
                                            ___________________________________
                                                KATHERINE POLK FAILLA
                                                United States District Judge
